Citation Nr: 0021232	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-44 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
October 31, 1966, to May 11, 1967, and from August 4, 1968, 
to August 17, 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating decision of the 
RO. 

The Board remanded this matter for additional development of 
the record in May 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The appellant currently is not shown to have a neck 
disability due to disease or injury which was incurred in or 
aggravated by his ACDUTRA.  


CONCLUSION OF LAW

The appellant does not have a neck disability which is due to 
disease or injury which was incurred in or aggravated by 
ACDUTRA; nor may any arthritis be presumed to have been 
incurred during ACDUTRA.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1111, 1112, 1113, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When an appellant submits a well-grounded claim, VA must 
assist him in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

Every appellant shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 1991 & Supp. 2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.306(a) (1999).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  

A review of private hospital and treatment records submitted 
in support of the appellant's claim for the period from 1968 
to 1969 shows that, in December 1968, the appellant was seen 
at Moore Memorial Hospital by a Charles A. Phillips, M.D., 
for complaints of headache and pain and numbness in the left 
upper extremity.  At that time, the appellant related a 
history of injury in May 1968 when he was hit in the head 
after a truck fell off of a jack while he was changing a 
tire.  He reported intermittent headaches and pain in the 
left upper extremity since that time.  Under the section for 
social history, it was indicated that the appellant was a 
paratrooper and had made several jumps, but he denied any 
injury to his knowledge.  The diagnostic impression was post-
traumatic syndrome manifested by headaches and brachial 
plexus symptoms to rule out organic lesion in the cervical 
spine.

In January 1969, the appellant was seen at the North Carolina 
Memorial Hospital for complaints of persistent left upper 
extremity weakness and headaches.  Recorded clinical data 
contains a description of an incident in which he had struck 
his head while fixing a flat tire.  There is a further 
notation that the appellant sustained a whiplash injury three 
months later while on ACDUTRA when engaging in a parachute 
jump.  He reported almost persistent discomfort since the 
whiplash injury in August 1968.  A subsequent neurological 
evaluation was conducted in January 1969 due to complaints of 
numbness and weakness of the left arm for the previous two 
months. The appellant reported two incidents at that time.  
In May 1968, the appellant was underneath an automobile 
changing a tire when he hit his forehead against the axle 
after the jack supporting the car fell.  He reported that he 
had headaches and dizzy spells after that incident.  He was 
not hospitalized.  Subsequently, the appellant indicated 
that, in August 1968, he had had two weeks of ACDUTRA and was 
injured during a parachute jump when he twisted his neck 
after his cords got tangled.  The appellant said that his 
neck was sore for several days after that incident.  The 
appellant was subsequently hospitalized at that facility in 
February 1969 for treatment of what was diagnosed as tension 
headaches.  The discharge summary references only the May 
1968 incident and did not describe the August 1968 injury 
following parachute jumping while on ACDUTRA.  The appellant 
was diagnosed as having moderate to severe tension headaches 
and prescribed a Thomas collar for stiffness in his neck.

Military records from Womack Army Hospital dated in March 
1969 indicate that the appellant sustained a neck injury in a 
parachute jump in August 1968.  He was noted to have had 
complaints of cervical pain with radiation to the left upper 
extremity.  Cervical spine x-rays did not demonstrate any 
abnormality at that time.

An insurance claim signed by the appellant and dated in 
August 1995 dates the onset of his cervical spine disorder to 
September 1994.

Several lay statements have also been received in support of 
the claim, including statements prepared by friends of the 
appellant who were with him in service at the same time.  
These statements report, in essence, that the appellant 
sustained an injury to his neck and that he was required to 
wear a neck brace during the time of the injury in 1968 
following a parachute jump, to sometime in 1969 or 1970.

It appears that the appellant was seen for a neurology 
consultation at the Durham, North Carolina, VA Medical Center 
in February 1995, at which time he reported a neck injury in 
1968 during ACDUTRA as a result of a parachute jump.  He 
complained of a stiff neck with limited mobility since 1968.  
In September 1994, while working as a plumber, he experienced 
a recurrence of acute neck pain.  The appellant underwent 
surgery on his neck in July 1995 at the Durham, North 
Carolina, VAMC, consisting of a decompressive laminectomy at 
C4-C5-C6.  The hospital discharge summary references a 1968 
parachute injury.

At his videoconference hearing before the undersigned in 
September 1998, the appellant testified that he was treated 
by a Dr. Venore in Robbins, North Carolina, after the 
accident in May 1968 in which he struck his head while 
changing a tire.  Dr. Venore died in 1990 and his records 
were destroyed sometime prior to that.  As such, there are no 
pre-ACDUTRA records which can be obtained pertaining to the 
May 1968 incident.  The appellant testified that on August 
15, 1968, he participated in parachute training exercises and 
sustained an injury to his neck when the risers twisted 
around the back of his neck and helmet.  He reported that he 
saw Dr. Phillips after he returned home from his period of 
ACDUTRA and still had a sore neck.  The appellant indicated 
that, although he reported the incident which took place 
during ACDUTRA to Dr. Phillips, Dr. Phillips told him that he 
could only be helped if he said that his neck was injured in 
the May 1968 accident when he was at work as a plumber.  The 
appellant said that he has had a stiff neck since the 
parachute jump in 1968.

The appellant was afforded a VA examination in order to 
determine the nature and likely etiology of his claimed neck 
disorder in September 1999.  The appellant's claims folder 
was reviewed and a complete history taken.  Examination 
resulted in a diagnosis of cervical intervertebral 
degenerative disc disease and history of cervical stenosis 
with myelopathy, post decompression laminectomy C4-5-6, with 
residual painful limited motion and radiculopathy.  

The examiner further opined that, in light of the fact that 
the X-ray studies and physical examination performed 
following the incident involving the jack in May 1968 showed 
no neurological abnormalities, there would be no reason to 
suspect that the appellant's present condition was secondary 
to any injury sustained as a result of this event.  He 
further explained that, given the more than 20-year hiatus in 
symptomatology and the apparent significant symptoms 
demonstrated by the appellant, he did not believe that the 
parachute injury and training surrounding that time were as 
likely as not responsible for the latter course and present 
findings relative to his cervical spine.  

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection.

The Board finds the opinion of the September 1999 VA examiner 
very persuasive.  Indeed, that examiner is the only medical 
professional who reviewed the veteran's medical records in 
order to offer an opinion.  In addition, the Board 
acknowledges the veteran's contention of having had neck 
problems since 1968; however, the Board finds more probative 
the absence of any medical evidence of such problems for over 
25 years.  There is no medical evidence of neck disability 
from 1969 until 1995.  The Board also finds the insurance 
claim on which the appellant dated the onset of his cervical 
spine disorder to September 1994 very probative inasmuch as 
it contradicts the appellant's later statements and testimony 
that the symptoms had continued since 1968.

Although the appellant asserts that his current neck 
disability is attributable to an injury during his period of 
ACDUTRA, he, as a lay person, is not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  Further, the Board recognizes the 
appellant's recitation of the history of his parachute injury 
as the alleged cause of his complaints at examinations where 
a diagnosis referable to a neck disorder was rendered; 
however, based on the evidence submitted, there is no 
indication that the examining physicians incorporated the 
appellant's recitation of his history into a medical 
conclusion regarding the etiology of the neck disability.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

Given the recent VA medical opinion, the Board finds no basis 
for relating the appellant's neck disability to service.  
Hence, the preponderance of the evidence is against the 
appellant's claim of service connection for residuals of a 
neck injury.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a neck injury is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

